                                                                       Entered on Docket
                                                                       August 10, 2021
                                                                       EDWARD J. EMMONS, CLERK
                                                                       U.S. BANKRUPTCY COURT
                                                                       NORTHERN DISTRICT OF CALIFORNIA

                    1    Aron M. Oliner (SBN: 152373)
                         Geoffrey A. Heaton (SBN: 206990)                Signed and Filed: August 10, 2021
                    2    DUANE MORRIS LLP
                         One Market Plaza
                    3    Spear Street Tower, Suite 2200
                         San Francisco, CA 94105-1127
                    4    Telephone: (415) 957-3000
                         Facsimile: (415) 957-3001                       ________________________________________
                    5    Email: gheaton@duanemorris.com                  DENNIS MONTALI
                                                                         U.S. Bankruptcy Judge
                    6    Attorneys for Chapter 7 Trustee
                         E. LYNN SCHOENMANN
                    7

                    8                                  UNITED STATES BANKRUPTCY COURT

                    9                                  NORTHERN DISTRICT OF CALIFORNIA

                   10                                         SAN FRANCISCO DIVISION

                   11    In re                                                    Case No. 21-30299 DM
                   12    ACEH CAPITAL, LLC,                                       Chapter 7
                   13                                                             ORDER AUTHORIZING TRUSTEE TO
                                             Debtor.
                                                                                  SELL REAL PROPERTY OF THE
                   14                                                             ESTATE (VACANT LAND,
                                                                                  APN# 3277-003-010, LOS ANGELES
                   15                                                             COUNTY, CALIFORNIA)
                   16

                   17              On the basis of the Application for Entry of Order Authorizing Trustee to Sell Real

                   18    Property of the Estate (Vacant Land, APN# 3277-003-010, Los Angeles County, California), (the

                   19    “Application”) submitted by E. Lynn Schoenmann, Chapter 7 Trustee (“Trustee”), due and

                   20    proper notice having been given, and good cause appearing therefor,

                   21              IT IS HEREBY ORDERED as follows:

                   22              1.        The Application is approved.

                   23              1.        The Trustee is authorized to sell both the estate’s interest and the interests of

                   24    co-owners Terrance Wright, Dolores B. Taylor and Kendra Imabori-Sanchez (collectively,

                   25    “Co-Owners”) in the real property described as vacant land located in an unincorporated area of

                   26    Los Angeles County, California, APN# 3277-003-010 (the “Property”) to Velur Properties, LLC

                   27    and/ or Assignee, Aaron Kaplan (“Buyer”) on the terms set forth in the Application. The sale of

                   28    the Property shall be free and clear of any interest of the Co-Owners.
D UANE M ORRIS
   SAN FRANCISCO
                   LLP   DM3\7943048.1 R1014/00028                            1
               Case: 21-30299               Doc# 34    Filed: 08/10/21      Entered: 08/10/21 15:44:12    Page 1 of 3
                    1
                                   2.        The Trustee, and any escrow agent upon the Trustee’s written instruction, is
                    2
                         authorized to satisfy outstanding real property taxes prorated through close of escrow, together
                    3
                         with the usual and customary escrow and closing costs, fees, commissions and related expenses,
                    4
                         by payment from the proceeds of sale.
                    5
                                   3.        The Trustee, and any escrow agent upon the Trustee’s written instruction, is
                    6
                         authorized to pay to the Co-Owners their pro-rata portions of the proceeds of sale.
                    7
                                   4.        The proceeds of sale of the Property, net of real property taxes, closing costs and
                    8
                         related fees, commissions and expenses that the Trustee directs to be paid from escrow shall be
                    9
                         paid to the Trustee at the close of escrow.
                   10
                                   5.        The Court retains jurisdiction to enforce and implement the terms and provisions
                   11
                         of this Order.
                   12
                                   6.        The Trustee and Buyer are hereby authorized and directed to take any and all
                   13
                         steps necessary and/or proper to effectuate the terms of the sale of the estate’s interest in the
                   14
                         Property and this Order.
                   15
                                                                 ***END OF ORDER***
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
D UANE M ORRIS     LLP
                         DM3\7943048.1 R1014/00028                            2
   SAN FRANCISCO


               Case: 21-30299               Doc# 34    Filed: 08/10/21     Entered: 08/10/21 15:44:12       Page 2 of 3
                    1
                                                              COURT SERVICE LIST
                    2

                    3    [All parties entitled to notice are ECF registered in this case.]
                    4

                    5

                    6

                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
D UANE M ORRIS     LLP
                         DM3\7943048.1 R1014/00028                          3
   SAN FRANCISCO


               Case: 21-30299               Doc# 34   Filed: 08/10/21   Entered: 08/10/21 15:44:12   Page 3 of 3
